Appeal by the defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered August 5, 1987, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilty plea was knowingly, voluntarily, and intelligently entered, and we find no basis in the record for disturbing it (see, People v Harris, 61 NY2d 9). The defendant’s belated claim of innocence did not mandate the vacatur of his guilty plea (see, People v Baldwin, 130 AD2d 497). Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.